[Cite as Townsend v. Kettering, 2022-Ohio-2710.]




                            IN THE COURT OF APPEALS OF OHIO
                               SECOND APPELLATE DISTRICT
                                   MONTGOMERY COUNTY

 DARRIN TOWNSEND                                   :
                                                   :
         Plaintiff-Appellee                        :   Appellate Case No. 29376
                                                   :
 v.                                                :   Trial Court Case No. 2019-CV-2924
                                                   :
 CITY OF KETTERING, et al.                         :   (Civil Appeal from
                                                   :   Common Pleas Court)
         Defendants-Appellants                     :
                                                   :

                                              ...........

                                              OPINION

                            Rendered on the 5th day of August, 2022.

                                              ...........

JOHN R. FOLKERTH, JR., Atty. Reg. No. 0016366, 3033 Kettering Boulevard, Point
West II, Suite 111, Dayton, Ohio 45439
       Attorney for Plaintiff-Appellee

DAWN M. FRICK, Atty. Reg. No. 0069068 & JAMES M. SCHIRMER, Atty. Reg. No.
0101271, 8163 Old Yankee Street, Suite C, Dayton, Ohio 45458
     Attorneys for Defendants-Appellants

                                            .............

EPLEY, J.
                                                                                         -2-




       {¶ 1} Fire Chief Thomas Butts and Assistant Chief Michael Miller appeal from a

judgment of the Montgomery County Court of Common Pleas, which denied their motion

for summary judgment on Darrin Townsend’s race discrimination and retaliation claims

on sovereign immunity grounds. For the following reasons, the trial court’s judgment will

be affirmed.

                            I. Facts and Procedural History

       {¶ 2} Townsend, an African-American, has been employed by the Kettering Fire

Department (KFD) as a firefighter/paramedic since 2003.         In 2016, KFD had a fire

captain vacancy.    Seven Kettering firefighters, including Townsend, applied for the

position. The candidates were ranked based on their cumulative score on five weighted

components: (1) a written examination; (2) an assessment center score; (3) administrative

review (AR) points; (4) seniority points; and (5) annual performance evaluation (APE)

points. The written examination and assessment center evaluation were administered

by individuals independent of KFD, and Townsend agrees that KFD had no control over

those components, which were worth a possible maximum of 100 points. The APE

score, worth up to 10 points, was based on past performance evaluations, and the AR

score, worth up to 20 points, was assigned by the fire chief based on “information from

the administrative review process, oral boards, [the chief’s] own review of evaluations and

his personal knowledge of the candidates[.]”

       {¶ 3} Based on the candidate’s total scores, Townsend ranked second on the 2016

captain vacancy promotion list, behind Shawn Morgan, who is Caucasian.
                                                                                          -3-

 Name        Written    A.C.   Weighted      A.R.     Seniority   APE      Total     Rank
             Exam      (60%)   Combined     Score     (Max 10)    (Max   (Max 140)
             (40%)             (Max 100)   (Max 20)                10)
 Morgan      82.58     86.5     84.932      14.222       10         8    117.154      1

 Townsend    80.65     95.2      89.38     11.000       9.4        6      115.78      2

 E.H.        82.58     86.0     84.632     18.000       6.1        7     115.732      3

 M.D.        91.61     80.0     84.644     15.888       6.4        6     112.932      4

 J.M         71.61     82.5     78.144     13.333        10        7     108.477      5

 J.W.        84.52     79.5     81.508     14.111       6.7        6     108.319      6

 K.H.        80.65      78       79.06     13.222       6.4        6      14.682      7




In accordance with KFD policy, Chief Butts interviewed the three highest-scoring

candidates on the promotion list, and he had the discretion to choose from among those

individuals which candidate to promote.       Butts selected Morgan, who was ranked

number one on the list, for promotion to captain.

        {¶ 4} According to Townsend, Chief Butts, Assistant Chief Miller, and the City

(collectively, “the Kettering Defendants”) discriminated against him by underrating his

performance on his annual performance evaluations and by preventing him from

participating in projects to reduce his chances of promotion. He asserts that when he

applied for promotion to the vacant captain position in 2016, the Kettering Defendants

“fabricated performance issues against him to demonstrate that he was unfit for command

and to justify their decision to give him a low Administrative Review score.” Memo in

Opp. to Summary Judgment (“Memo in Opp.”), p. 1.

        {¶ 5} Following the selection of Morgan for promotion, Townsend filed a complaint

with the Ohio Civil Rights Commission, claiming race discrimination in the promotion
                                                                                            -4-


process.      Townsend asserts that the Kettering Defendants subsequently retaliated

against him “by including fabricated performance deficiencies in his 2016 annual

performance evaluation * * * based upon racial stereotypes to punish and humiliate him

for filing the OCRC.” Memo in Opp. p. 2.) When three more captain vacancies arose

in 2017, KFD promoted Townsend and two others to captain. Townsend maintains that

his 2017 promotion was an effort by the Kettering Defendants to conceal their prior

unlawful discrimination and retaliation against him.          Memo in Opp., p. 2.          He

emphasizes that the Kettering Defendants had previously evaluated him to be unfit for

command, and there had been no changes in his performance between 2016 and 2017.

          {¶ 6} The Kettering Defendants dispute that they engaged in discriminatory and

retaliatory conduct in the promotion process; they assert that they followed the KFD

policy.

          {¶ 7} On June 21, 2019, Townsend brought suit under R.C. Chapter 4112 against

Butts, Miller, and the City of Kettering, alleging “discrimination based on denial of training,

project and overtime opportunities and failure to promote because of race, and reprisal

for EEO activity.” Complaint ¶ 1, 5. The gravamen of his complaint was that the City

racially discriminated against him by not promoting him to a fire captain position in 2016.

Townsend alleged that Butts and Miller aided and abetted the City in its discriminatory

and retaliatory conduct and that all defendants acted “intentionally, recklessly and

maliciously.”

          {¶ 8} The Kettering Defendants moved for summary judgment, claiming that

Townsend’s discrimination and retaliation claims failed as a matter of law. Butts and
                                                                                          -5-


Miller further asserted that they were entitled to immunity under R.C. 2744.03(A)(6).

They argued that (1) they were acting within the scope of their employment, (2) there was

no evidence that they acted maliciously or recklessly, and (3) the Revised Code did not

expressly impose liability on them as aiders and abettors, because their actions were not

unlawful.   The Kettering Defendants supported their motion with the transcript of

Townsend’s deposition and Butts’s affidavit. After the trial court granted him additional

time for discovery pursuant to Civ.R. 56(F), Townsend opposed the motion, supported by

his own affidavit, the affidavit of former KFD firefighter/paramedic April Stapleton, several

deposition transcripts, and additional documentation. The Kettering Defendants filed a

reply memorandum.

       {¶ 9} On January 7, 2022, the trial court overruled the summary judgment motion

in its entirety, concluding that genuine issues of material fact precluded summary

judgment in the Kettering Defendants’ favor on the discrimination and retaliation claims.

The trial court further denied Butts’s and Miller’s assertion of sovereign immunity, finding

that two statutory exceptions to immunity applied. As to the first exception to immunity,

the court reasoned: “Given that this Court finds that there is a genuine issue of material

fact as to whether Defendants discriminated or retaliated against Townsend and it is

unlawful for an employer to require its employees to participate in illegal acts, Defendants

cannot logically claim that the alleged discrimination and retaliation is within the scope of

their employment.” As to the second exception, the court held:

              Second, while Defendants argue that discrimination and retaliation

       do not rise to the level of “acts or omissions made with malicious purpose,
                                                                                         -6-


       in bad faith, or in a wanton or reckless manner,” this Court notes that other

       Ohio Appellate Courts disagree. See Holmes v. Cuyahoga [Community]

       College, 8th Dist. Cuyahoga No. 109548, 2021-Ohio-687, ¶¶ 42-47, 169

       N.E.3d 8 (holding that when racial discrimination and retaliation is disputed,

       it is appropriate to defer a finding of immunity for an employee of a political

       subdivision because such actions may later qualify as an exception to

       immunity); see also Defs.’ Motion, at p. 18-19. Consequently, pending a

       jury determination on the discrimination and retaliation claims, the two

       exceptions specified under R.C. 2744.03(A)(6) may remove Defendants’

       immunity.

Summary Judgment Decision, p. 13-14. The trial court did not address whether a statute

imposed liability on Butts and Miller.

       {¶ 10} Butts and Miller appeal from the trial court’s denial of summary judgment on

their claim of immunity.

                                   II. Scope of Appeal

       {¶ 11} “The general rules regarding final appealable orders in multiparty and/or

multiclaim cases involve the tandem of R.C. 2505.02(B) for substance and Civ.R. 54(B)

for procedure. A court first applies R.C. 2505.02(B) to determine whether the order

‘affects a substantial right and whether it in effect determines an action and prevents a

judgment.’ If the court of appeals determines that the trial court order is final under R.C.

2505.02, the next step is to determine whether the trial court certified the order with the

language of Civ.R. 54(B) —‘there is no just reason for delay.’ The use of Civ.R. 54(B)
                                                                                            -7-


certification by a trial court is discretionary.” (Citations omitted.) Sullivan v. Anderson

Twp., 122 Ohio St.3d 83, 2009-Ohio-1971, 909 N.E.2d 88, ¶ 10.

       {¶ 12} “The denial of summary judgment generally is not a final, appealable order.”

Summerville v. Forest Park, 128 Ohio St.3d 221, 2010-Ohio-6280, 943 N.E.2d 522, ¶ 11.

In this case, the trial court’s decision denying summary judgment on the merits of

Townsend’s discrimination and retaliation claims was not a final appealable order, as

those claims have not been reduced to judgment. See Coterel v. Reed, 2016-Ohio-

7411, 72 N.E.3d 1159, ¶ 8 (2d Dist.).

       {¶ 13} However, R.C. 2744.02(C) provides that “[a]n order that denies a political

subdivision or an employee of a political subdivision the benefit of an alleged immunity

from liability as provided in this chapter or any other provision of the law is a final order.”

A summary judgment ruling that denies a claim of alleged immunity is a final appealable

order under R.C. 2744.02(C). Hubbell v. Xenia, 115 Ohio St.3d 77, 2007-Ohio-4839,

873 N.E.2d 878, syllabus.       Such a ruling is immediately appealable even without

certification under Civ.R. 54(B) that “there is no just cause for delay.”          Sullivan at

syllabus. Chief Butts’s and Assistant Chief Miller’s appeal from the denial of their motion

for summary judgment on sovereign immunity grounds is properly before us.

       {¶ 14} In their appellate briefs, the parties have provided detailed statements of

fact, which outline the evidence in support of their positions regarding the merits of

Townsend’s discrimination and retaliation claims. However, our review of the trial court’s

order denying Butt’s and Miller’s claim of immunity is limited to the portion of the trial

court’s order addressing the issue of immunity. See, e.g., Vlcek v. Chodkowski, 2015-
                                                                                        -8-


Ohio-1943, 34 N.E.3d 446, ¶ 35 (2d Dist.); Guenther v. Springfield Twp. Trustees, 2012-

Ohio-203, 970 N.E.2d 1058 ¶ 24 (2d Dist.). We cannot review other aspects of the trial

court’s summary judgment decision, namely its rulings on Townsend’s claims themselves,

and our opinion has no bearing on those pending claims.

                             III. Summary Judgment Standard

          {¶ 15} “The review of a summary judgment denying political-subdivision immunity

is de novo and is governed by the summary-judgment standard set forth in Civ.R. 56.”

Pelletier v. Campbell, 153 Ohio St.3d 611, 2018-Ohio-2121, 109 N.E.3d 1210, ¶ 13.

          {¶ 16} Pursuant to Civ.R. 56(C), summary judgment is proper when (1) there is no

genuine issue as to any material fact, (2) the moving party is entitled to judgment as a

matter of law, and (3) reasonable minds, after construing the evidence most strongly in

favor of the nonmoving party, can only conclude adversely to that party. Zivich v. Mentor

Soccer Club, Inc., 82 Ohio St.3d 367, 369-370, 696 N.E.2d 201 (1998). The moving

party carries the initial burden of affirmatively demonstrating that no genuine issue of

material fact remains to be litigated. Mitseff v. Wheeler, 38 Ohio St.3d 112, 115, 526

N.E.2d 798 (1988). To this end, the movant must be able to point to evidentiary materials

of the type listed in Civ.R. 56(C) that a court is to consider in rendering summary

judgment. Dresher v. Burt, 75 Ohio St.3d 280, 292-293, 662 N.E.2d 264 (1996). The

substantive law of the claim or claims being litigated determines whether a fact is

“material.” Perrin v. Cincinnati Ins. Co., 2020-Ohio-1405, 153 N.E.3d 832, ¶ 29 (2d

Dist.).

          {¶ 17} Once the moving party satisfies its burden, the nonmoving party may not
                                                                                         -9-


rest upon the mere allegations or denials of the party’s pleadings. Dresher at 293; Civ.R.

56(E). Rather, the burden then shifts to the nonmoving party to respond, with affidavits

or as otherwise permitted by Civ.R. 56, setting forth specific facts that show that there is

a genuine issue of material fact for trial. Dresher at 293. Throughout, the evidence

must be construed in favor of the nonmoving party. Id.

       {¶ 18} We review the trial court’s ruling on a motion for summary judgment de

novo. Schroeder v. Henness, 2d Dist. Miami No. 2012-CA-18, 2013-Ohio-2767, ¶ 42. De

novo review means that this court uses the same standard that the trial court should have

used, and we examine all the Civ.R. 56 evidence, without deference to the trial court, to

determine whether, as a matter of law, no genuine issues exist for trial. Ward v. Bond,

2d Dist. Champaign No. 2015-CA-2, 2015-Ohio-4297, ¶ 8.

                                IV. Sovereign Immunity

       {¶ 19} The Ohio immunity statute, R.C. 2744.03, creates a presumption of

immunity for official government acts carried out by political subdivisions and their

employees. Coterel, 2016-Ohio-7411, 72 N.E.3d 1159, at ¶ 14, citing Cook v. Cincinnati,

103 Ohio App.3d 80, 90, 658 N.E.2d 814 (1st Dist.1995). There are three exceptions to

this general grant of immunity for governmental employees: (1) the employee’s acts or

omissions were manifestly outside the scope of employment; (2) the employee’s acts or

omissions were with malicious purpose, bad faith, or in a wanton or reckless manner, or

(3) civil liability is expressly imposed upon the employee by a section of the Revised Code.

R.C. 2744.03(A)(6)(a)-(c). It is undisputed that Chief Butts and Assistant Chief Miller are

employees of a political subdivision.
                                                                                           -10-


       A. Scope of Employment under R.C. 2744.06(A)(6)(a)

       {¶ 20} Butts and Miller first challenge the trial court’s conclusion that genuine

issues of material fact precluded a finding that Butts and Miller had acted within the scope

of their employment under R.C. 2744.06(A)(6)(a).

       {¶ 21} The sovereign immunity statute does not define what conduct is “manifestly

outside the scope of employment” under R.C. 2744.03(A)(6)(a). However, Ohio courts

have often held that “conduct is within the scope of employment if it is initiated, in part, to

further or promote the master’s business.” Martcheva v. Dayton Bd. of Edn., 2021-Ohio-

3524, 179 N.E.3d 687, ¶ 80 (2d Dist.), quoting Jackson v. McDonald, 144 Ohio App.3d

301, 307, 760 N.E.2d 24 (5th Dist.2001).          “For an act to fall within the scope of

employment, it must be calculated to facilitate or promote the business for which the

[employee or agent] was employed.” (Citations omitted.) Johnson v. Godsey, 2d Dist.

Clark No. 2012-CA-80, 2013-Ohio-3277, ¶ 32. “In general, if an act is committed within

the scope of employment, it will be authorized, either expressly or impliedly, by the

employer.” (Citations omitted.) Coterel at ¶ 17.

       {¶ 22} “In the context of immunity, ‘[a]n employee’s wrongful act, even if it is

unnecessary, unjustified, excessive or improper, does not automatically take the act

manifestly outside the scope of employment.’ ” Jackson at 307, quoting Elliott v. Ohio

Dept. of Rehab. & Corr., 92 Ohio App.3d 772, 775, 637 N.E.2d 106 (10th Dist.1994).

Only when the employee is motivated by actual malice or other situations giving rise to

punitive damages will the employee’s conduct be outside the scope of employment.

Coterel at ¶ 17. “The act must be so divergent that it severs the employer-employee
                                                                                        -11-


relationship.” Elliott at 775.

       {¶ 23} Whether an employee acted within the scope of employment generally is a

question of fact to be decided by the jury. Ohio Govt. Risk Mgt. Plan v. Harrison, 115

Ohio St.3d 241, 2007-Ohio-4948, 874 N.E.2d 1155, ¶ 16.           In discrimination claims

particularly, “the determination of whether conduct is within the scope of employment or

outside the scope of employment necessarily turns on the fact-finder’s perception of

whether the supervisor acted, or believed himself to have acted, at least in part, in his

employer’s interests.” Id. at ¶ 17, citing Durham Life Ins. Co. v. Evans, 166 F.3d 139,

152 (3d Cir.1999), fn. 6. “Only when reasonable minds can come to but one conclusion

does the issue regarding scope of employment become a question of law.” Osborne v.

Lyles, 63 Ohio St.3d 326, 330, 587 N.E.2d 825 (1992).

       {¶ 24} In the context of a sexual harassment claim, the Ohio Supreme Court has

rejected the notion that harassment by a supervisor necessarily falls outside the scope of

employment. Kerans v. Porter Paint Co., 61 Ohio St.3d 486, 575 N.E.2d 428 (1991);

Harrison. In Kerans, the employer argued that because it did not hire the supervisor to

sexually harass female employees and because the supervisor’s actions in no way

facilitated the employer’s business, the employer could not be held liable for the harm

that resulted from the supervisor’s egregious behavior. In finding that genuine issues of

material fact existed as to whether the supervisor acted within the scope of employment,

the supreme court noted federal case law which recognized that “where an employee is

able to sexually harass another employee because of the authority or apparent authority

vested in him by the employer, it may be said that the harasser’s actions took place within
                                                                                         -12-


the scope of his employment.” (Citations omitted.) Id. The Court cited Shrout v. Black

Clawson Co., 689 F.Supp. 774 (S.D.Ohio 1988), in which the district court held that

“[b]ecause the harassment took place during working hours, at the office, and was carried

out by someone with the authority to hire, fire, promote and discipline the plaintiff, * * *

[the harassing employee’s] conduct took place in the scope of his employment.” Kerans

at 490, citing Shrout at 781.

       {¶ 25} The United States Supreme Court also has provided examples of

discriminatory behaviors by supervisors that fall within the scope of employment versus

“frolics” or “detours” from the scope of employment. See Faragher v. Boca Raton, 524

U.S. 775, 118 S.Ct. 2275, 141 L.Ed.2d 662 (1997). Discussing Title VII of the Civil Rights

Act of 1964, it stated:

       [T]here is no reason to suppose that Congress wished courts to ignore the

       traditional distinction between acts falling within the scope and acts

       amounting to what the older law called frolics or detours from the course of

       employment. Such a distinction can readily be applied to the spectrum of

       possible harassing conduct by supervisors, as the following examples

       show. First, a supervisor might discriminate racially in job assignments in

       order to placate the prejudice pervasive in the labor force. Instances of this

       variety of the heckler’s veto would be consciously intended to further the

       employer’s interests by preserving peace in the workplace.              Next,

       supervisors might reprimand male employees for workplace failings with

       banter, but respond to women’s shortcomings in harsh or vulgar terms. A
                                                                                        -13-


       third example might be the supervisor who, as here, expresses his sexual

       interests in ways having no apparent object whatever of serving an interest

       of the employer. If a line is to be drawn between scope and frolic, it would

       lie between the first two examples and the third, and it thus makes sense in

       terms of traditional agency law to analyze the scope issue, in cases like the

       third example, just as most federal courts addressing that issue have done,

       classifying the harassment as beyond the scope of employment.

Faragher at 798-99.

       {¶ 26} Turning to the case before us, we disagree with the trial court to the extent

it implied that discriminatory and retaliatory conduct can never fall within the scope of

employment simply because discrimination and retaliation in employment is illegal.

Significantly, there is no genuine issue of material fact that Butts and Miller each were

acting in a supervisory capacity when they evaluated Townsend’s performance as a

firefighter/paramedic.   As part of the 2016 promotion process, administrative review

rating sheets (ARRS) were sent to the candidates’ immediate supervisor and battalion

chief to complete, and then the fire chief met with each of those supervisors to review the

ARRS for all of the candidates. Miller, who was then a battalion chief, prepared an ARRS

for Townsend. Chief Butts, along with a different assistant chief, conducted interviews

of the candidates, and he assigned an AR score.

       {¶ 27} Although Townsend has alleged his AR score was artificially low due to

racial bias by Butts and Miller, there is no genuine issue of material fact that they

completed their evaluations as part of their supervisory duties in the 2016 promotion
                                                                                         -14-


process and their actions were, at least in part, for the benefit of the KFD. Butts’s and

Miller’s acts thus were not outside the scope of their employment.         Accordingly, we

conclude that the trial court erred in determining that their immunity was removed

because genuine issues of material fact existed as to whether they acted “manifestly

outside the scope of their employment.”

       B. Intent under R.C. 2744.06(A)(6)(b)

       {¶ 28} Chief Butts and Assistant Chief Miller next assert that the record did not

establish that their actions were done with malicious purpose, in bad faith, wantonly, or

recklessly.

       {¶ 29} “For the purposes of R.C. 2744.03, ‘malice’ refers to ‘the willful and

intentional desire to harm another, usually seriously, through conduct which is unlawful

or unjustified.’ ” Reno v. Centerville, 2d Dist. Montgomery No. 20078, 2004-Ohio-781,

¶ 25, quoting Moffitt v. Litteral, 2d Dist. Montgomery No. 19154, 2002-Ohio-4973, ¶ 96.

“Bad faith” has been defined as a “sinister motive that has no reasonable justification,”

and “wanton” conduct implies a failure to exercise any care. Moffitt at ¶ 96. “Reckless”

conduct is “conduct that causes an unreasonable risk of harm.”           Id.   These terms

represent distinct standards of care and are not interchangeable. Anderson v. Massillon,

134 Ohio St.3d 380, 2012-Ohio-5711, 983 N.E.2d 266, ¶ 31.

       {¶ 30} In general, an employee’s entitlement to immunity under R.C. 2744.03(A)(6)

is a question of law. Doe v. Greenville City Schools, 2021-Ohio-2127, 174 N.E.3d 917,

¶ 12. However, the underlying issue of whether the employee acted maliciously, in bad

faith, or in a wanton or reckless manner is generally a question of fact. Id., citing Pendry
                                                                                          -15-


v. Troy Police Dept., 2d Dist. Montgomery No. 28531, 2020-Ohio-3129, ¶ 13. “Thus, a

trial court may not grant summary judgment on the basis of * * * [R.C.] 2744.03(A)(6)(b)

immunity unless reasonable minds can only conclude that the employee did not act

willfully, wantonly, maliciously, reckless[ly], or in bad faith.” Pendry at ¶ 13, quoting

Hoffman v. Gallia Cty. Sheriff’s Office, 2017-Ohio-9192, 103 N.E.3d 1, ¶ 38 (4th Dist.).

       {¶ 31} “The standard for showing that a political subdivision employee acted with

malicious purpose, in bad faith, or in willful, wanton, or reckless manner is ‘rigorous’ and

will in most circumstances be difficult to establish.”     Hoffman, 2017-Ohio-9192, 103

N.E.3d 1, at ¶ 39; see Argabrite v. Neer, 149 Ohio St.3d 349, 2016-Ohio-8374, 75 N.E.3d

161, ¶ 8; McDonald v. Lacy, 2d Dist. Montgomery No. 27779, 2018-Ohio-2753, ¶ 26.

Consequently, summary judgment is appropriate if the employee’s conduct does not, as

a matter of law, rise to the level of maliciousness, bad faith, wantonness, or recklessness.

Id.

       1. Assistant Chief Miller

       {¶ 32} Miller was hired by KFD as a firefighter/paramedic in October 1993. Upon

his promotion to battalion chief, Miller became Townsend’s supervisor for the December

1, 2015 to November 30, 2016 rating period. Miller was promoted to assistant chief in

August 2018, after the events at issue in this litigation occurred.

       {¶ 33} In her affidavit, fellow firefighter April Stapleton indicated that it was well

known that Miller disliked Townsend, and she heard from KFD coworkers that Miller had

made racial comments to Townsend.            Stapleton Aff. ¶ 3; see Morgan Depo 23.

According to Stapleton, Miller’s comments included telling Townsend that he did not
                                                                                       -16-


believe white families should adopt black babies and that he did not swim at public pools

because black people swam there. Id.; Townsend Depo. 89, 98. Townsend similarly

stated that, in 2003 or 2004, Miller told him that white families should not adopt black

babies. Townsend Depo. 98-99. Morgan (who received the promotion to captain in

2016) heard from Stapleton about Miller’s comment regarding the pool. Morgan Depo.

21.

      {¶ 34} According to Townsend, while he was studying materials for the promotion

tests in 2016, Stapleton told him that Miller said he (Townsend) would never be promoted

no matter how well he scored on the promotion list. Townsend Aff. ¶ 9; Townsend Depo.

60. Stapleton and Morgan both had heard about Miller’s statement from coworkers, and

Stapleton told Townsend about it. Stapleton Aff. ¶ 8; Morgan Depo. 22. Stapleton

described Townsend as disappointed to hear what Miller had said, but he was “very aware

that management was opposed to him being promoted to Captain and would try to prevent

him from achieving this goal.” Stapleton Aff. ¶ 8.

      {¶ 35} As Townsend’s supervisor, then-Battalion Chief Miller completed an

administrative review rating sheet (ARRS) as part of review process for the vacant captain

position and submitted it to Chief Butts. Miller Depo. 8. (Miller was also Morgan’s

supervisor and completed an ARRS for him.)           Miller had numerous criticisms of

Townsend, including, but not limited to: (1) does not always following department and city

policy and procedures closely; (2) additional schooling and study were not in fire

department-related fields until recently; (3) can react in anger when stressed; (4)

demonstrates ability to gain trust and respect of peers and supervisors mainly with his
                                                                                          -17-


crew, not all firefighters, and does not trust supervisors; (5) not always clean, neat, and

professional (being corrected); (6) does not admit uncertainty and does not lead by

example; (7) not open-minded, not flexible, and does not promote new ideas; (8) did not

cope well with news of getting a new battalion chief; (9) does not develop solutions to

departmental problems; (10) does not accept responsibility; (11) currently not involved in

any projects; (12) slow to action; (13) not always a team player; (14) is “last in, first out

[at EMS scenes], stands back, hones in on past police training, not nursing”; (15)

paperwork is incomplete or wrong at times; (16) can be considered unfriendly during EMS

emergencies; and (17) does not communicate with supervisors. Miller Depo. 71-76.

(Miller quoted his ARRS comments during his deposition, but the document itself was not

filed with the deposition.) Chief Butts and Assistant Chief Miller discussed the ARRS

Miller prepared for Townsend, but Miller did not recall the substance of the conversation.

Miller Depo. 8.

       {¶ 36} The day after his interview with Chief Butts, Townsend spoke with Miller in

an effort to learn what things Miller saw that Townsend could improve upon in his job

performance. Miller responded, in part, that Townsend needed to trust people more; he

was not seen as a team player. Townsend concluded there was not much he could

change, because the issue primarily was administration’s (Butts, Miller, and others)

perception of him. Townsend Depo. 85-86.

       {¶ 37} After Morgan was promoted to the vacant captain position, Stapleton

noticed that management “had become more openly hostile toward Capt. Townsend.”

Stapleton Aff. ¶ 10. Miller completed Townsend’s 2016 annual performance evaluation
                                                                                                 -18-


on November 25, 2016. Townsend Depo., Ex. F. Section II of the form addressed

position performance factors for firefighters, and Miller selected one of five rankings

(outstanding (O), above standards (A.S.), meets standards (M.S.), below standards

(B.S.), and unsatisfactory (U)) and provided comments for each factor, as follows:

 Factor              Rank Comment
                             Darrin has taken several Fire Department and Fire Officer
                             related classes during this rating period including Pro Board
                             Fire Officer I, II, III, and is currently enrolled in Fire Officer IV.
                             He has taken Blue Card, is enrolled in Fire Instructor, is an
 Job Knowledge       A.S.    ACLS instructor, a BLS instructor, has taken a Building
                             Construction class, has attended a Fire Safety Officer class,
                             and EMS Safety and Survival Class. He also attended a three
                             day supervisory training class.
                             Darrin needed to be reminded a few times during this rating
                             period to “move with a purpose” in order to improve upon his
 Quality of Work     M.S.    response times. Darrin also moves slowly at emergency
                             scenes. I encourage Darrin to move faster during emergency
                             calls.
                             Although Darrin has an advanced education in the Fire
                             Service, he hasn’t taken on any departmental projects during
                             this rating period. I encourage Darrin to place his advanced
 Quantity of Work    M.S.    training and education into practice by leading a departmental
                             project. Doing so helps develop additional skills as well as fills
                             a need and helps to better the department.
                             Darrin has met the standard for this category during this rating
 Technical Skills    M.S.    period.
                             Darrin had to be reminded a few times during this rating period
 Initiative and              that his response times need to continue to improve. I
                     M.S.    challenge Darrin to develop new techniques and ideas in how
 Innovation
                             he personally can improve upon his response times.
                             Darrin was angry at the beginning of this rating period and did
                             not react appropriately when he found out that BC Miller was
                             going to be his new supervisor on Second Platoon. Other
                             supervisors made me aware that Darrin spoke angrily to many
                             peers and supervisors, calling BC Miller a “uniform Nazi”
 Judgment and                because BC Miller held people accountable for wearing the
                     M.S.
 Problem Solving             uniform according to written policy. When confronted with this
                             information, Darrin denied that he said anything like this
                             despite several witnesses that stated otherwise. BC Miller and
                             Darrin later had a meeting about BC Miller’s expectations from
                             Darrin. Throughout the rest of this rating period, Darrin met
                             most of the established expectations.
 Communication       M.S.    Darrin has a tendency to shut down when counseled. When
                                                                                             -19-


 and Public                  counseled by BC Durrenberg and BC Miller about why he was
 Relations                   angry about getting BC Miller as his supervisor, Darrin didn’t
                             give any reasons. He simply asked for expectations and left the
                             meeting without giving any input. Darrin told me that he made
                             the internal decision to “turn a new leaf” and try to improve his
                             attitude towards BC Miller and the department.
                             Darrin possesses a strong leadership potential. This rating
                             period, he encouraged his crewmates to further their education
                             and work towards obtaining their degrees and Blue Card
                             certification. I consider Darrin’s attitude towards administration
                             as poor, though. He doesn’t seem to trust fire administration
 Teamwork            M.S.    evidenced by one sided conversations from officers when
                             addressing problems. There is little to no mutual exchange of
                             thoughts or ideas during these meetings. I challenge Darrin to
                             further exercise his leadership potential by showing his support
                             for Fire Administration as they work towards improving our
                             department.


       {¶ 38} Several KFD employees stated that many of Miller’s criticisms of Townsend

were unjustified.   Stapleton said in her affidavit that, after Miller was assigned as

battalion chief for their station, she and others “jokingly called him the uniform Nazi

because he was so obsessed with our uniforms being perfect and every button buttoned.”

Stapleton Aff. ¶ 6. Morgan agreed that most of the department referred to Miller as a

“uniform Nazi” and it was not a name that Townsend had given him. Morgan Depo. 35.

Morgan stated that it would be unreasonable for Miller not to be aware that others beside

Townsend were using that moniker. Morgan Depo. 36. To Stapleton’s knowledge, no

one other than Townsend was confronted for calling Miller a “uniform Nazi.” Stapleton

Aff. ¶ 6.

       {¶ 39} Stapleton further wrote:

       I understand that Capt. Townsend’s supervisors justified lowering his

       performance ratings by making negative comments against him. Capt.

       Townsend was criticized for alarm and billing errors, though to my
                                                                                       -20-


       understanding his alarm and billing errors were relatively low. In addition

       to the negative comments, KFD management criticized him for not being

       involved in department activities, while denying his requests to take

       departmental classes and participate in departmental projects. * * *

Stapleton Aff. ¶ 7.

       {¶ 40} When asked about reporting errors, Townsend testified that another

firefighter had significantly more alarm reporting errors than he did (one firefighter

reportedly had at least 200 errors), but that person’s supervisor did not consider that

higher amount to be significant enough to include in an employee evaluation. Townsend

Depo. 114-116. Morgan stated that billing errors were not uncommon. Morgan Depo.

20.

       {¶ 41} Stapleton had been on many fire scenes and paramedic runs with

Townsend, and she reported that she had never seen him moving slowly or without

purpose at an emergency.      She explained that she had observed Townsend “using

restraint needed to properly assess an emergency scene, while overexcited firefighters

were rashly placing themselves in danger and potentially causing unnecessary risk of

harm to others * * *.” Stapleton Aff. ¶ 12. Stapleton described Townsend’s nursing skills

as “unsurpassed in the department,” and she stated that she had benefited from his

guidance on taking patient histories. Stapleton Aff. ¶ 12. Assistant Chief Robbins, a

former supervisor of Townsend, also stated that he had not observed Townsend “failing

to move with purpose”, “not moving fast enough,” or being deficient in his response times.

Robbins Depo. 43. Morgan stated that the administration seem to focus on Townsend’s
                                                                                            -21-


speed, but he did not move slower than other people on different platoons, and he moved

with purpose. Morgan Depo. 16-17. Morgan did not consider speed and response times

to be fair topics of criticism for Townsend, and he noted that other people were slower

than Townsend. Morgan Depo. 18-20, 25-26. Morgan never saw Townsend being lazy

or trying to get out of difficult tasks. Morgan Depo. 26-27. Townsend’s prior annual

performance reviews did not include critiques regarding his response times or speed.

       {¶ 42} Townsend was criticized for not participating in “payroll discussions.”

Payroll discussions were meetings that occurred on payroll Fridays during which the chief

would provide up-to-date information and communicate with the crew on duty. (They are

no longer occurring, as checks are no longer handed out.) Robbins Depo. 12. Morgan

said that most firefighters participated “until we’re retaliated against * * * and then you just

stop talking.” Morgan Depo. 33.

       {¶ 43} According to Morgan, Townsend always worked to help train others or

mentor someone who needed assistance, especially younger people, part-time

employees, or volunteers. Morgan Depo. 37-38. Morgan disagreed that Townsend

was “not a team player”; Townsend had no issues with his team. Morgan considered the

criticism related to Townsend’s relationship with management. Morgan Depo. 40-41.

       {¶ 44} In his memorandum in opposition to summary judgment, Townsend argued

that his poor evaluations in 2016 by Miller reflected Miller’s “discriminatory effort to

manipulate the promotion process.” Memo. in Opp. 23. Construing the evidence in the

light most favorable to Townsend, we conclude that genuine issues of material fact exist

as to whether Miller engaged in a concerted effort to thwart Townsend’s promotion for
                                                                                               -22-


unjustified reasons.     If Townsend’s version of events were believed, a jury could

reasonably conclude that Miller’s evaluations of Townsend and his conduct as part of the

2016 promotion process were done with a malicious purpose. Accordingly, the trial court

did not err in denying Miller’s request for summary judgment based on R.C.

2744.06(A)(6)(b).

        {¶ 45} In arguing that the trial court erred in denying him the benefit of immunity

under R.C. 2744.06(A)(6)(b), Miller’s argument focused on Townsend’s alleged inability

to prove his discrimination and retaliations claims. He argued that negative performance

evaluations, standing alone, cannot constitute an adverse employment action.                  We

reiterate that we are not concerned with whether Townsend ultimately can prevail on his

claims, and we decline to conflate Miller’s alleged mental state with whether his conduct

was actionable.

        2. Chief Butts

        {¶ 46} Butts was hired by KFD in May 1987. He was promoted to assistant fire

chief in August 2012, to interim fire chief in March 2016 (upon the retirement of Chief

Terry Jones), and to fire chief in April 2016. Butts Aff. ¶ 2. In his capacity as assistant

fire chief, Butts signed and commented on Townsend’s 2012, 2013, 2014, and 2015

annual performance reviews. He provided the following comments:

          “Darrin you are a valuable member of this department. Your mentoring of younger
          personnel is a great attribute of yours. This department is in its very early stages of
 2012
          many new changes to make it a sustainable department well into the future. Hard
          work and dedication from all KFD personnel will be needed as we move into the
          future.” Townsend Aff., Ex. Kettering 000981-984.
          “Darrin you continue to be a valuable member within the Kettering Fire Department.
 2013     Your knowledge, skills, and ability are all positive attributes of yours. You should be
          proud of all our EMS accomplishments. Our department’s goal of increasing our 24
          hour staffed/in-house and immediate response coverage will take everyone’s hard
                                                                                            -23-

          work and dedication to accomplish. I challenge you to be an intricate part of this
          department goal. Keep up the good work.” Townsend Depo., Ex. D.
          “Darrin the positive comments from Battalion Chief Robbins reference your strong
          professional care during emergency scenes are great to read. You continue to
          perform your EMS skills at a high level. You should be proud of all your educational
 2014
          accomplishments. Your continued hard work with mentoring our department’s newer
          members is appreciated. This type of hard work and commitment will continue to
          assist with our department’s forward progression.” Townsend Aff., Ex. Kettering
          G000744-747.
          “Darrin with your advanced education, training, knowledge, and time in our
          department you [are awarded] the benefit to have experienced all of the
          unprecedented changes to our department in the last several years.              Fire
 2015     Administration along with Local 2150 has worked together to successfully make
          unprecedented changes that have been requested for the last twenty years. I
          encourage you to see all of these positive changes for our department and our
          community. I challenge you to be positively involved with these changes that were,
          for many years, termed as unattainable.” Townsend Depo., Ex. F.


        {¶ 47} Although Stapleton did not personally observe KFD management use racial

slurs against Townsend, she stated that “it was well known in the department that Chief

Butts * * * disliked him.” Stapleton Aff. ¶ 3; see Morgan Depo. 23. During the 2016

promotion process, Townsend sought to work on the fire investigations unit (FIU), and

then-Captain Williamson and then-Battalion Chief Roth had requested Townsend’s

participation. Townsend’s request for the project was denied by Chief Butts. Townsend

Depo. 96-98. When Townsend asked Williamson why he had been denied, Williamson

told Townsend that “they don’t like you.” Townsend Depo. 98. Morgan stated that

project assignments were a way to manipulate the promotion process. Morgan Depo.

14.

        {¶ 48} During the promotion process for the 2016 captaincy vacancy, Chief Butts

spoke with the captains and battalion chiefs who supervised and/or interacted with the

seven candidates and, along with Assistant Chief Robbins, interviewed the applicants

using a standard list of questions about their leadership abilities and perspectives. Butts
                                                                                     -24-


Aff. ¶ 8. Based on that information, he assigned AR scores to the candidates. Butts

indicated that, when the AR scores were assigned, he did not know any of the candidates’

scores on the other components of the promotion process. Butts Aff. ¶ 8.

      {¶ 49} As to Townsend specifically, Butts received an ARRS from Miller, which

described numerous shortfalls in Townsend’s performance at KFD. The two spoke prior

to Butt’s interview with Townsend. During the AR interview, Butts asked Townsend

about his “leadership deficiencies.” Butts Aff. ¶ 13. The issues included: whether he

had worked on projects, that Townsend did not stand in front during tours of firehouse

(showed lack of leadership), that Townsend had reportedly said that he did not like the

way KFD hired and promoted, Townsend’s need to move with a sense of “urgency” and

”purpose”/move faster during emergency situations, a comment he had made to a part-

time firefighter, Townsend’s comments that he did not want to be at new firehouse, and

failure to attend payroll discussions.   Townsend Depo. 34-47; Butts Aff. ¶ 13-18. In

doing so, Butts echoed the deficiencies identified by Miller. Townsend believed that

many of the criticisms were unwarranted, but for at least some of them, he did agreed

they were true and did not provide explanations for his statements or actions. See

Townsend Depo. 34-50.

      {¶ 50} Butts gave Townsend the lowest AR score (11) among the seven

candidates. Butts Aff. ¶ 19, Ex. A.      The third-place candidate, who Townsend and

Morgan believed was the preferred candidate, received the highest score (18). See

Morgan Depo. 16.

      {¶ 51} After all seven candidates were ranked based on their five weighted scores,
                                                                                          -25-


Chief Butts conducted interviews with the top three candidates.           In his one-on-one

interview with Townsend, Chief Butts told Townsend that he had the most experience and

the most education but “that didn’t matter.”       Townsend Depo. 60, 64.          Townsend

perceived Butts as “very angry” and “not happy” during the interview. Townsend Depo.

65. Butts “basically told [Townsend] * * * all [his] faults and that was pretty much the end

of it.” Townsend Depo. 66.

       {¶ 52} Butts did not select Townsend for the 2016 open captain position. When

asked during his deposition about Townsend’s behaviors that had shown a lack of

leadership, Butts responded:

       It was just the overall package of his lack of leading people, lack of

       communication with supervision, his overall demeanor towards supervision,

       can he work with supervision, can he not work with supervision.             His

       answers on the oral board for not taking a project on in the last three years,

       for not being basically – my words – a self-starter, so all of these were taken

       into consideration.     Plus the behavioral issues of telling a part time

       firefighter to basically, you know – not quoted but – get your training, get the

       fuck out of the department, that to me was a behavior issue that – we would

       -- to my knowledge over the last three years, nobody’s been promoted with

       those kind of things.

Butts Depo. 101-102. Butts commented on Townsend’s subsequent 2016 annual

performance review, writing:

       Darrin I echo the statements made by your supervisors in this performance
                                                                                      -26-


      evaluation.    I truly applaud your educational successes and your

      encouragement of peers to seek additional education. As I have stated to

      you in the past, you have an unlimited potential for progression in your

      career.   I feel that it is a necessity that you allow yourself to accept

      constructive criticism and to have open dialog [sic] with our department’s

      officers to include Fire Administration. Our department’s supervisors and

      firefighters continue to strive to make our organization the best that it can

      be through open dialogue, accountability and working together to build

      strong professional relationships. I challenge you to self-initiate yourself

      into these working relationships between firefighters and our department’s

      supervision. Throughout your career you have had the opportunity to see

      unprecedented change and progression in our department. I encourage

      you to become part of this progression and to work as hard as you can to

      assist our department as it continues to build towards many more

      successes into our future.

      {¶ 53} In 2017, three additional captain positions became available. As part of

that promotion process, Chief Butts received emailed comments from battalion chiefs

regarding Townsend. Battalion Chief Lokai, who supervised Townsend between early

September and later December or 2016, indicated that he had worked with Townsend to

improve himself; the assessment was predominately neutral.        Butts Depo. 142-143.

Battalion Chief Weaver commented that Townsend spent a lot of time in the office and

had limited interaction with crew, but Butts noted that he would “look at this assessment
                                                                                       -27-


with a grain of salt” because Weaver had limited exposure to Townsend. Butts Depo.

144. Battaliion Chief Panstingel had positive comments regarding Townsend, including

that he had completed fire instructor school, had taught the classroom portion of the ACLS

and received positive reviews, that he had trained the trainers, and that he had completed

Fire Officer IV training. Finally, Battlion Chief Durrenberg reported that Townsend “had

made some suggestions and presented some good ideas, that he appears to have

worked through some confusions on directives for the stock room but that seems to be

progressing,” and that Townsend had been “vocal in providing leadership to the rest of

the crew.” Butts Depo. 146. In a subsequent email, Durrenberg added that his prior

concerns about Townsend’s initiative had been addressed and that Townsend “was a

different employee than he had experienced previously.” Butts Depo. 147.

      {¶ 54} Townsend and Butts had another interview prior to Townsend’s promotion

to captain in 2017.    According to Townsend, during that interview, the tone was

“completely a 180 degree atmosphere as opposed to the first one.” Townsend Depo.

106. Butts was supportive of Townsend, said he was doing a great job, and had only

good things to say about him. Townsend Depo. 106. Townsend indicated that his job

performance had not changed between the two interviews. Townsend Depo. 107.

      {¶ 55} Construing the evidence in the light most favorable to Townsend, we find

no basis to conclude that Chief Butt’s conduct rose to the level of malicious, wanton,

reckless, or in bad faith. We note that, in his memorandum in opposition to summary

judgment, Townsend argued that he had presented “substantial evidence of A.C. Miller’s

racial animosity, that he intentionally manipulated Chief Butts’ Administrative Review
                                                                                       -28-


interview of Capt. Townsend, and that Chief Butts relied on the ARRS criticisms that A.C.

Miller had prepared, including the racial stereotypes and double standards of

discriminatory expectations that A.C. Miller used to describe Capt. Townsend’s

performance.”    Townsend acknowledged in his deposition that he did not refute or

provide explanations for several of the alleged deficiencies that Butts questioned him

about. With the evidence before us, the most that can be said of Butts’s conduct during

the 2016 promotion process is that he potentially was negligent in relying on Miller’s

assessment of Townsend.

       {¶ 56} Townsend presented evidence that he sought a position with the fire

investigation unit, but Chief Butts denied the request. The request was made during the

2016 promotion process, and Butts explained that, based on the existing make-up of the

FIU, he wanted to wait until the promotion process had concluded before anyone was

appointed to that unit. Butts Depo. 87-88. In contrast, Townsend was told by then-

Captain Williamson that he was denied the position because Butts did not like him. No

one was added to the FIU until 2018, after all the promotions and other transitions in the

KFD were completed. Even accepting that Chief Butts denied the request due to a

dislike of Townsend, the evidence does not support a conclusion that Butts’s action as to

this request rose to the level of malice.

       {¶ 57} With the evidence before us, the trial court erred in concluding that R.C.

2744.06(A)(6)(b) applied to Butts.

       C. Statutorily-Imposed Liability under R.C. 2744.03(A)(6)(c)

       {¶ 58} The trial court did not address R.C. 2744.03(A)(6)(c), which removes an
                                                                                        -29-


employee’s immunity if “[c]ivil liability is expressly imposed upon the employee by a

section of the Revised Code.” Townsend argues that liability is expressly imposed under

R.C. 4112.02(J). Under R.C. 4112.02(J), it is an unlawful discriminatory practice “[f]or

any person to aid, abet, incite, compel, or coerce the doing of any act declared by this

section to be an unlawful discriminatory practice * * *.”

       {¶ 59} The Ohio Supreme Court has cited R.C. 4112.02(J) as an example of a

statute that expressly imposes liability on employees. Hauser v. Dayton Police Dept.,

140 Ohio St.3d 268, 2014-Ohio-3636, 17 N.E.3d 554, ¶ 12. In concluding that R.C.

4112.02(A) does not impose civil liability on employees, it reasoned that “when the

General Assembly imposes individual liability for discriminatory practices, it does so

expressly. If we were to conclude that the employer-discrimination provision in R.C.

4112.02(A) expressly imposes liability on employees, we would render the aiding-and-

abetting provision in R.C. 4112.02(J) largely superfluous. That provision already holds

individual employees liable for their participation in discriminatory practices.” Id. The

supreme court emphasized that its holding in Hauser was limited to R.C. Chapter 4112’s

provisions addressing “employer” discrimination. Id. at ¶ 15. It reiterated: “An individual

political-subdivision employee still faces liability under other provisions of R.C. 4112.02

that expressly impose liability, including the aiding-and-abetting provision in R.C.

4112.02(J).” Id.; see also Johnson-Newberry v. Cuyahoga Cty. Child & Family Servs.,

2019-Ohio-3655, 144 N.E.3d 1058, ¶ 30 (8th Dist.) (R.C. 4112.02(J) expressly imposes

liability on the employee of a political subdivision).

       {¶ 60} In his complaint, Townsend alleged that Chief Butts and Assistant Chief
                                                                                            -30-


Miller aided and abetted the City in its discriminatory and retaliatory conduct. Complaint

¶ 16, 20. The trial court has concluded that genuine issues of material fact exist as to

whether Butts and Miller engaged in discriminatory and retaliatory conduct. It is clear

that, if the jury were to find in Townsend’s favor, R.C. 4112.02(J) would operate to remove

Butts’s and Miller’s immunity. Accordingly, under the procedural posture of this case,

genuine issues of material fact preclude a conclusion, as a matter of law, that Miller and

Butts are entitled to immunity.

       {¶ 61} We recognize that it may appear logically inconsistent to find that Townsend

has not presented evidence that Butts acted with a malicious purpose and yet conclude

that R.C. 2744.03(A)(6)(c) applies. As Butts and Miller point out in their appellate brief,

aiding and abetting is an intentional act. See, e.g., Horstman v. Farris, 132 Ohio App.3d

514, 527, 725 N.E.2d 698 (2d Dist.1999) (“[O]ne is not an aider and abettor unless he

knowingly does something which he ought not to do, or omits to do something he ought

to do, which assists or tends in some way to affect the doing of the thing which the law

forbids[.]”); Gibbs v. Meridian Roofing Corp., S.D.Ohio No. 1:17-CV-245, 2017 WL

6451181, *6 (Dec. 18, 2017). To aid and abet under R.C. 4112.02(J), a person must

“actively participate in, or otherwise facilitate, another’s discriminatory act in violation of

R.C. 4112.02.” Martcheva, 2021-Ohio-3524, 179 N.E.3d 687, at ¶ 74, citing Johnson-

Newberry v. Cuyahoga Cty., 2019-Ohio-3655, 144 N.E.3d 1058, ¶ 21 (8th Dist.).

       {¶ 62} However, whether Butts aided and abetted in discrimination under R.C.

4112.02(J) is not before us, and we disagree that we must determine his entitlement to

immunity by reviewing whether genuine issues of material fact exist on the aiding and
                                                                                       -31-


abetting claim. Indeed, in Hauser, the Ohio Supreme Court illustrated how the resolution

of an immunity question under R.C. 2744.03(A)(6)(c) may be different or potentially

conflict with the resolution of an underlying claim. See Hauser, 140 Ohio St.3d 268,

2014-Ohio-3636, 17 N.E.3d 554, ¶ 16 (Genaro, which addressed supervisor/manager

liability for discrimination claims, was not binding authority on sovereign immunity issue

under R.C. 2744.03(A)(6)(c)).

       {¶ 63} R.C. 2744.03(A)(6)(c) recognizes the Ohio legislature’s decision that

sovereign immunity does not apply for certain kinds of claims. A claim under R.C.

4112.02(J) is one of those claims where civil liability is expressly imposed upon an

employee and, consequently, the exception to immunity set forth in R.C. 2744.03(A)(6)(c)

applies. Whether a plaintiff, such as Townsend, can prevail on the claim is a separate

matter which, in this case, must be resolved at trial.

       {¶ 64} Finally, we note that the Ohio legislature recently amended R.C. 4112.08 to

provide that “no person has a cause of action or claim based on an unlawful discriminatory

practice relating to employment described in division (A)(24)(a) of section 4112.01 of the

Revised Code against a supervisor, manager, or other employee of an employer unless

that supervisor, manager, or other employee is the employer.”        2020 Sub.H.B. 352

(effective Apr. 15, 2021).      R.C. 4112.01(A)(24)(a) includes unlawful discriminatory

practices prohibited by R.C. 4112.02(J). The parties have not addressed the effect, if

any, that the amendment to R.C. 4112.08 has on this litigation, and we decline to address

it.

       {¶ 65} In summary, although we disagree in part with the trial court’s reasoning,
                                                                                       -32-


we agree with its ultimate conclusion that genuine issues of material fact exist regarding

Chief Butts’s and Assistant Chief Miller’s entitlement to immunity under R.C. Chapter

2744. Accordingly, their assignment of error is overruled.

                                     V. Conclusion

      {¶ 66} The trial court’s judgment will be affirmed.

                                    .............



TUCKER, P.J. and DONOVAN, J., concur.


Copies sent to:

John R. Folkerth, Jr.
Dawn M. Frick
James M. Schirmer
Hon. Kimberly A. Melnick